                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                NO: 5:97-CR-00153-1BR

  UNITED STATES OF AMERICA                             )
                                                       )
                                                       )
           v.                                          )
                                                       )                   ORDER
  DON ANTONIO FLOURNOY                                 )



        This matter is before the court on various filings related to defendant’s payment of

restitution.

        By way of background, after the Fourth Circuit Court of Appeals remanded this case and

on defendant’s resentencing, the court ordered defendant to pay restitution in the total amount of

$5,897.64. (DE # 31.) In his 10 July 2018 letter to the court, defendant states that he has made

payments of more than $3,000. (DE # 74.) He requests that the court set his restitution

payments at $100.54 per month and give him credit for the payments he has made to date. (Id.)

In response, the government states it does not object to the payment schedule defendant

proposes, provided it is not prohibited from pursuing discovery under 28 U.S.C. § 3015, from

requesting a modification of the minimum payment schedule, or from taking any collection

action allowed by law to satisfy any balance owed. (DE # 76.) In his 29 August 2018 filing,

defendant again requests that the court enter a payment schedule for restitution in the amount of

$100.54 per month. (DE # 77.)

        According to information provided by the court’s Financial Services section, the current

balance remaining on the restitution defendant owes is $2,561.16.    Therefore, defendant has

received credit for the payments he has made.    Because defendant requests the court to order a

payment schedule, and the government does not oppose it, the court will order that restitution be

paid in installments.
       To the extent any of defendant’s filings are deemed motions, they are ALLOWED.       It is

hereby ORDERED that beginning immediately defendant shall pay $100.54 per month towards

restitution. This schedule is without prejudice to the government’s rights noted previously or

the probation office’s right to request modification of this payment schedule.

       This 2 October 2018.




                              __________________________________
                                                W. Earl Britt
                                                Senior U.S. District Judge




                                                2
